Title: To John Adams from John Sevier, 6 February 1798
From: Sevier, John
To: Adams, John




Sir
State of Tennessee Knoxville 6th. February 1798

In a letter of this day from the Honorable David Campbell esquire, one of the Judges of the Superior courts of law and equity in this state, he complains that on the third Instant about ten O Clock at night, on his own premises, and not within the indian line, he was arrested by two of Colonel Butlers Officers, and conducted a prisoner to his cantonment there detained until the next day before he was liberated—
Permit me sir with all due deference to observe that no act hostile to the General Government has been committed, or attempted, by the state of Tennessee, nor can any transaction of our government warrant the imputation of any thing of the kind; our laws are sufficiently wholesome and energetic, and also faithfully administered in a manner fully competant and adequate to the suppression of every kind of crimes and enormities that may be committed—
I do not harbor or entertain a doubt, that the President ever give any orders that will warrant or justify a procedure so despotic and inimical to the liberties of our Citizens, but on the contrary believe he is entirely uninformed that a transaction of the kind was contemplated.
Permit me to express that it is painful in the extreme, that such an event has happened, and been exercised, on a Character that has served with fidelity, the United, as well several of the states, in very high and dignified stations—I therefore request with much solicitude, that a stop may be put to such unwarrantable and unconstitutional conduct, if not, the disorder may progress into an uncureable disease.—
I cannot admit or suppose, that martial law, has any right to be enforced; when the civil meets no obstruction or impediment; but if such has been directed, we hope to be advised in order that we may know, in what Manner to conduct in future.
I have the honor to be sir / With every sentiment of esteem / And high respect / Your Obt. & very Huml Servant

John Sevier